DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, a liquid crystal display comprising: a first substrate; a second substrate disposed so as to face the first substrate; a liquid crystal layer interposed between the first and the second substrates; a pixel electrode on the first substrate; a pedestal metal being coupled to the pixel electrode; a semiconductor layer that is substantially U-shaped in a plan view, the semiconductor being coupled to the pedestal metal at a first coupling portion; a scan line that extends in a first direction and in a layer different from the semiconductor layer in a vertical direction that is orthogonal to a surface of the first substrate; a signal line that extends in a second direction different from the first direction so as to three-dimensionally cross the scan line, the signal line being coupled to the semiconductor layer at a second coupling portion; and an extending portion that is a part of the scan line and that protrudes from the scan line, the extending portion extending along the signal line, wherein: in the first direction that is along a shorter side of each pixel unit, the extending portion is adjacent to the pedestal metal; and in the second direction that is along a longer side of each pixel unit, a length of the extending portion is smaller than a length of the pedestal metal.

Yamazaki et al. (US 2002/0014624) discloses a liquid crystal display comprising: a first substrate; a second substrate disposed so as to face the first substrate; a liquid crystal layer interposed between the first and the second substrates; a pixel electrode on the first substrate; a pedestal metal being coupled to the pixel electrode; a semiconductor layer that is substantially U-shaped in a plan view, the semiconductor being coupled to the pedestal metal at a first coupling portion; a scan line that extends in a first direction and in a layer different from the semiconductor layer in a vertical direction that is orthogonal to a surface of the first substrate; a signal line that extends in a second direction different from the first direction so as to three-dimensionally cross the scan line, the signal line being coupled to the semiconductor layer at a second coupling portion; and an extending portion that is a part of the scan line and that protrudes from the scan line, the extending portion extending along the signal line. 
However, Yamazaki does not expressly disclose wherein: in the first direction that is along a shorter side of each pixel unit, the extending portion is adjacent to the pedestal metal; and in the second direction that is along a longer side of each pixel unit, a length of the extending portion is smaller than a length of the pedestal metal, nor would it have been obvious to do so in combination.
Claims 2-8 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/12/2022